Title: To John Adams from William Tudor, 19 August 1776
From: Tudor, William
To: Adams, John


     
      Dear Sir
      New York 19th. August 1776
     
     I set down to give you Part of the Information you ask. The Brigade you mention are new Levies wholly from the Massachusetts Bay. They are posted at Greenwich on the North River about 2 Miles out of Town. What the Men are or how they look I can’t tell not having seen them. The Brigadier Mr. Fellows, was a Colonel in the Continental Service last Campaign, his Regiment was at Roxbury. He lives in Sheffield in the County of Berkshire. He was in several Campaigns last War to the Westward, but never rose above a Captain. ’Tis said he has Courage, but is without any other Requisite to intitle him to the Rank of a General Officer. Colonel Holman comes from Sutton in the County of Worcester and is above 50 Years old; Col. Carey comes from Bridgewater in the County of Plymouth and is very old; Col. Smith belongs to Lanesborough, an obscure Town in Berkshire and is not so old: Neither of these Officers possess either civil or military Abilities sufficient to have brought them into Notice at any other Time than the present, Which, however critical it may seem to the rest of the Continent, our Colony improve to little other Purpose than to thrust in­to Notice Men, whom Nature design’d for Obscurity. As to the rest of the Field Officers, I can find nobody who knows them. Doctor Bricket of Haverhill who was a Lieutenant Colonel last Campaign and could not be return’d qualified for a Field Officer this, is sent by the Massachusetts in the Capacity of Brigadier General of the New Levies ordered to Ticonderoga. I can account for the strange military Appointments in our Colony, on no other Principle, than that they mean to guard against the Danger of an Army by making it contemptible. But they ought to know that without Officers we never shall have Soldiers. And to consider, that by this Management, they are exposing themselves to an eminent present Danger, to guard against a distant, possible Evil; and at the same Time are sinking the Province in the Eyes of the whole Continent.
     Your late Promotions were tolerably well liked in general. Knox indeed thought himself neglected, because as Colonel of Artillery, he conceives he has a Rank before any commanding Officer of a Battalion. Varnum was chagrined, and Prescott felt a little Angry—but we had nothing like a Convulsion. Some Officers resented Major Knowlton being promoted to a Lieutt. Col. in Durkee’s Regiment, he was only a Captain last Campaign, and will never be a Gentleman. He fought well at Bunker’s Hill.
     Is not Congress taking some effectual Steps to raise another Army? It is surely Time to guard against the Distress we were thrown into last Winter by the disbanding of the Army. It will be greater this if Care is not taken; Because as Most of the Men are at a greater Distance, and will be longer from home than last Year was the Case, they will be more eager to get away. A large Bounty must be given to induce the Men to engage for as long a Time as they may be wanted. And I hope there will never be another Soldier inlisted but on these Terms. Twenty Dollars would be better than ten and a hundred Acres of Land. While we continue to take Men from the Plough and the Anvil and engage them for 6 or 9 months only we never shall have an Army that will be formidable. Another Thing, You will not another Year get Men of Sense and Spirit to engage in your Service, without an Augmentation of their Pay. At the End of a Campaign, we find Butchers, Bakers, Suttlers, with a large Tribe of Contractors, with Fortunes made at the Public Expence, whilst a young Officer of Merit on 26 Dollars a month is a Beggar. A Man of Honour and Spirit cannot herd with Company unworthy him, Yet there is no one beneath a field Officer, whose Pay gives him a Right to Company above a Shoe Black.
     The great Number of Southern Officers now in York, who are but little used to the Equality which prevails in N.E. are continually resenting the Littleness of their Pay, and thereby encourage Sentiments throughout the Army, (among Officers) which will be no small Impediment to your getting a future well officer’d Army. I am with great Respect Dr Sir, very sincerely Yours.
    